Exhibit 10.1

 

2005
OMNIBUS STOCK AND INCENTIVE PLAN
FOR
THOMAS GROUP, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose

1

2.

Definitions

1

 

(a)

“Administrator

1

 

(b)

“Agreed Price

1

 

(c)

“Applicable Laws

1

 

(d)

“Award

1

 

(e)

“Board

1

 

(f)

“Cause

1

 

(g)

“Change in Control

1

 

(h)

“Change in Control Price

2

 

(i)

“Code

3

 

(j)

“Committee

3

 

(k)

“Common Stock

3

 

(l)

“Company

3

 

(m)

“Consultant

3

 

(n)

“Date of Grant

3

 

(o)

“Director

3

 

(p)

“Disability

3

 

(q)

“Effective Date

3

 

(r)

“Eligible Person(s)

3

 

(s)

“Employee(s)

3

 

(t)

“Fair Market Value

3

 

(u)

“Holder

4

 

(v)

“Incentive Stock Option

4

 

(w)

“Non-Qualified Stock Option

4

 

(x)

“Option

4

 

(y)

“Option Price

4

 

(z)

“Performance Award

4

 

(aa)

“Performance Measures

4

 

(bb)

“Performance Period

4

 

(cc)

“Plan

4

 

(dd)

“Plan Year

4

 

(ee)

“Reserved Shares

5

 

(ff)

“Restriction(s)

5

 

(gg)

“Restricted Period

5

 

(hh)

“Restricted Shares

5

 

(ii)

“Restricted Share Award

5

 

(jj)

“Restricted Share Distributions

5

 

(kk)

“SAR

5

 

(ll)

“Share(s)

5

 

(mm)

“Shareholders

5

 

(nn)

“Spread

5

 

(oo)

“Separation

5

 

(pp)

“Subsidiary

5

 

(qq)

“1933 Act

6

 

i

--------------------------------------------------------------------------------


 

 

(rr)

“1934 Act

6

 

(ss)

“Vested

6

 

(tt)

“10% Person

6

3.

Award of Reserved Shares.

6

4.

Conditions for Grant of Awards.

6

5.

Grant of Options.

7

6.

Option Price.

8

7.

Exercise of Options

8

8.

Vesting of Award

8

9.

Termination of Option Period.

8

10.

Acceleration

9

11.

Adjustment of Reserved Shares.

9

12.

Transferability of Awards

11

13.

Issuance of Reserved Shares

11

14.

Exercise of Discretion and Administration of the Plan.

12

15.

Tax Withholding

13

16.

Restricted Share Awards.

13

17.

Performance Awards.

14

18.

Stock Appreciation Rights.

15

19.

Section 83(b) Election

17

20.

Interpretation.

17

21.

Amendment and Discontinuation of the Plan

17

22.

Effective Date and Termination Date

18

 

ii

--------------------------------------------------------------------------------


 

2005 OMNIBUS STOCK AND INCENTIVE PLAN FOR

 

THOMAS GROUP, INC.

 


1.                                      PURPOSE.  THE PURPOSE OF THIS PLAN IS TO
ADVANCE THE INTERESTS OF THOMAS GROUP, INC., AND INCREASE SHAREHOLDER VALUE BY
PROVIDING ADDITIONAL INCENTIVES TO ATTRACT, RETAIN AND MOTIVATE THOSE QUALIFIED
AND COMPETENT EMPLOYEES AND CONSULTANTS, UPON WHOSE EFFORTS AND JUDGMENT ITS
SUCCESS IS LARGELY DEPENDENT.


 


2.                                      DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE MEANING INDICATED:


 


(A)                                  “ADMINISTRATOR” SHALL MEAN THE PERSON(S)
DESIGNATED BY THE COMMITTEE TO CARRY OUT NONDISCRETIONARY ADMINISTRATIVE DUTIES
WITH RESPECT TO THE PLAN AND AWARDS.


 


(B)                                  “AGREED PRICE” SHALL RELATE TO THE GRANT OF
AN AWARD IN THE FORM OF A SAR, AND SHALL MEAN THE VALUE ASSIGNED TO THE AWARD’S
RESERVED SHARES WHICH WILL FORM THE BASIS FOR CALCULATING THE SPREAD ON THE DATE
OF EXERCISE OF THE SAR, WHICH ASSIGNED VALUE SHALL BE THE FAIR MARKET VALUE OF
SUCH RESERVED SHARES ON THE DATE OF GRANT.


 


(C)                                  “APPLICABLE LAWS” MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF STOCK OPTION PLANS UNDER U.S. STATE CORPORATE
LAWS, U.S. FEDERAL AND STATE SECURITIES LAWS, AND THE CODE; AND THE SIMILAR LAWS
OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE OPTIONS ARE, OR WILL BE, GRANTED.


 


(D)                                  “AWARD” SHALL MEAN EITHER AN OPTION, A SAR,
A RESTRICTED SHARE AWARD, OR A PERFORMANCE AWARD, EXCEPT THAT WHERE IT SHALL BE
APPROPRIATE TO IDENTIFY THE SPECIFIC TYPE OF AWARD, REFERENCE SHALL BE MADE TO
THE SPECIFIC TYPE OF AWARD; AND PROVIDED, FURTHER, THAT REFERENCES TO AWARD
SHALL BE DEEMED TO BE REFERENCES TO THE WRITTEN AGREEMENT EVIDENCING SUCH AWARD,
AND PROVIDED, FINALLY, WITHOUT LIMITATION, THAT UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN THE TERMS OF THE AWARD, IN THE EVENT OF A CONFLICT BETWEEN THE TERMS
OF THE PLAN AND THE TERMS OF AN AWARD, THE TERMS OF THE PLAN ARE CONTROLLING.


 


(E)                                  “BOARD” SHALL MEAN THE BOARD OF DIRECTORS
OF THE COMPANY.


 


(F)                                    “CAUSE” SHALL MEAN THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING: (I) HOLDER ENGAGES IN ANY ACT OF GROSS MISCONDUCT
THAT IS INJURIOUS TO THE COMPANY OR ITS BUSINESS: (II) HOLDER ENGAGES IN ANY ACT
OF DISHONESTY, MISCONDUCT, FRAUD, MISAPPROPRIATION, EMBEZZLEMENT, THEFT, MORAL
TURPITUDE OR THE LIKE; (III) HOLDER REFUSES TO PERFORM THE DUTIES OR
RESPONSIBILITIES PROPERLY ASSIGNED TO HIM BY THE COMPANY, OR THE DERELICTION OF
DUTY BY HOLDER; OR (IV) A MATERIAL BREACH OR A VIOLATION BY HOLDER OF ANY
MATERIAL PROVISION OF HOLDER’S EMPLOYMENT AGREEMENT.


 


(G)                                 “CHANGE IN CONTROL” SHALL MEAN THE FIRST
DATE, IF ANY, UPON WHICH ANY OF THE FOLLOWING OCCURS:


 

(1)                                  ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT) (A “PERSON”) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS

 

--------------------------------------------------------------------------------


 

DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 50 PERCENT OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; PROVIDED, HOWEVER, THAT THE
TERM “PERSON” SHALL NOT INCLUDE (A) THE COMPANY, (B) ANY EMPLOYEE BENEFITS PLAN
OF THE COMPANY, (C) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY AND ACTING IN SUCH CAPACITY, (D) A
SUBSIDIARY OF A CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS
IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF VOTING SECURITIES OF
THE COMPANY, (E) ANY OTHER PERSON WHOSE ACQUISITIONS OF SHARES OF VOTING
SECURITIES IS APPROVED IN ADVANCE BY A MAJORITY OF THE BOARD, OR (F) GENERAL
JOHN T. CHAIN, JR. OR EDWARD P. EVANS;

 

(2)                                  INDIVIDUALS WHO, AS OF DECEMBER 20, 2005,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
MORE THAN 50 PERCENT OF THE MEMBERS OF THE BOARD; PROVIDED, HOWEVER, THAT ANY
INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION OR
NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS OF THE DIRECTORS THEN CONSTITUTING THE INCUMBENT BOARD,
SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT
BOARD;

 

(3)                                  SHAREHOLDERS APPROVE A MERGER,
CONSOLIDATION, OR REORGANIZATION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION
OR OTHER LEGAL PERSON AND, AS A RESULT OF SUCH MERGER, CONSOLIDATION OR
REORGANIZATION, THE HOLDERS OF THE COMPANY’S SHARES IMMEDIATELY PRIOR TO SUCH
TRANSACTION DO NOT HAVE THE SAME PROPORTIONATE OWNERSHIP OF THE COMMON STOCK OF
THE SURVIVING ENTITY IMMEDIATELY AFTER SUCH TRANSACTION;

 

(4)                                  SHAREHOLDERS APPROVE A SALE OR DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANY OTHER CORPORATION OR
OTHER LEGAL PERSON AND AS A RESULT OF SUCH TRANSACTION, THE HOLDERS OF THE
COMPANY’S SHARES IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT HAVE THE SAME
PROPORTIONATE OWNERSHIP OF THE COMMON STOCK OF THE SURVIVING ENTITY IMMEDIATELY
AFTER SUCH TRANSACTION;

 

(5)                                  SHAREHOLDERS APPROVE A PLAN OF LIQUIDATION
OR DISSOLUTION OF THE COMPANY;

 

(6)                                  A PUBLIC ANNOUNCEMENT IS MADE OF A TENDER
OR EXCHANGE OFFER BY ANY PERSON FOR FIFTY PERCENT OR MORE OF THE OUTSTANDING
VOTING SECURITIES OF THE COMPANY, AND THE BOARD APPROVES OR FAILS TO OPPOSE THAT
TENDER OR EXCHANGE OFFER IN ITS STATEMENTS IN SCHEDULE 14D-9 UNDER THE EXCHANGE
ACT; OR

 

(7)                                  IN A TITLE 11 BANKRUPTCY PROCEEDING, THERE
IS THE APPOINTMENT OF A TRUSTEE OR THE CONVERSION OF A CASE INVOLVING THE
COMPANY TO A CASE UNDER CHAPTER 7.

 


(H)                                 “CHANGE IN CONTROL PRICE” SHALL MEAN THE
HIGHER OF (I) THE HIGHEST PRICE PER SHARE PAID IN ANY TRANSACTION REPORTED ON
THE NASDAQ OR SUCH OTHER EXCHANGE OR MARKET AS IS THE PRINCIPAL TRADING MARKET
FOR THE SHARES, OR (II) THE HIGHEST PRICE PER SHARE PAID IN ANY BONA FIDE
TRANSACTION RELATED TO A CHANGE IN CONTROL, AT ANY TIME DURING THE 60 DAY PERIOD
IMMEDIATELY PRECEDING SUCH OCCURRENCE; WITH SUCH OCCURRENCE DATE TO BE
DETERMINED BY THE COMMITTEE.

 

2

--------------------------------------------------------------------------------


 


(I)                                    “CODE” SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS NOW OR HEREAFTER AMENDED.


 


(J)                                    “COMMITTEE” SHALL MEAN THE COMPENSATION
AND CORPORATE GOVERNANCE COMMITTEE OF THE BOARD, PROVIDED, FURTHER, THAT IN
GRANTING PERFORMANCE AWARDS, COMMITTEE SHALL REFER TO ONLY THOSE MEMBERS OF THE
COMPENSATION AND CORPORATE GOVERNANCE COMMITTEE WHO ARE “OUTSIDE DIRECTORS”
WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


(K)                                “COMMON STOCK” SHALL MEAN THE COMMON STOCK,
PAR VALUE $.01 PER SHARE, OF THE COMPANY.


 


(L)                                    “COMPANY” SHALL MEAN THE THOMAS GROUP,
INC.


 


(M)                              “CONSULTANT” SHALL MEAN, ANY PERSON OR ENTITY
WHO OR WHICH IS ENGAGED BY THE COMPANY OR A SUBSIDIARY TO RENDER CONSULTING
SERVICES AND IS COMPENSATED FOR SUCH CONSULTING SERVICES, AND MEETS THE
DEFINITION OF “EMPLOYEE” AS SET FORTH IN THE INSTRUCTIONS TO FORM S-8
REGISTRATION STATEMENT UNDER THE 1933 ACT.


 


(N)                                 “DATE OF GRANT” SHALL MEAN THE DATE ON WHICH
THE COMMITTEE TAKES FORMAL ACTION TO GRANT AN AWARD, PROVIDED THAT IT IS
FOLLOWED, AS SOON AS REASONABLY PRACTICABLE, BY WRITTEN NOTICE TO THE ELIGIBLE
PERSON RECEIVING THE AWARD.


 


(O)                                  “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD
OF THE COMPANY.


 


(P)                                  “DISABILITY” SHALL MEAN A HOLDER’S PRESENT
INCAPACITY RESULTING FROM AN INJURY OR ILLNESS (EITHER MENTAL OR PHYSICAL)
WHICH, IN THE REASONABLE OPINION OF THE COMMITTEE BASED ON SUCH MEDICAL EVIDENCE
AS IT DEEMS NECESSARY, WILL RESULT IN DEATH OR CAN BE EXPECTED TO CONTINUE FOR A
PERIOD OF AT LEAST TWELVE (12) MONTHS AND WILL PREVENT THE HOLDER FROM
PERFORMING THE NORMAL SERVICES REQUIRED OF THE HOLDER BY THE COMPANY; PROVIDED,
HOWEVER, THAT SUCH DISABILITY DID NOT RESULT, IN WHOLE OR IN PART:  (I) FROM
CHRONIC ALCOHOLISM; (II) FROM ADDICTION TO NARCOTICS; (II) FROM A FELONIOUS
UNDERTAKING; OR (IV) FROM AN INTENTIONAL SELF INFLICTED WOUND.


 


(Q)                                  “EFFECTIVE DATE” SHALL MEAN DECEMBER 20,
2005.


 


(R)                                  “ELIGIBLE PERSON(S)” SHALL MEAN THOSE
PERSONS OR ENTITIES, AS APPLICABLE, WHO ARE EMPLOYEES, OR CONSULTANTS.


 


(S)                                  “EMPLOYEE(S)” SHALL MEAN EACH PERSON WHO IS
DESIGNATED AS AN EMPLOYEE ON THE BOOKS OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, PERSONS SO DESIGNATED WHO ARE EMPLOYED BY A SUBSIDIARY.


 


(T)                                    “FAIR MARKET VALUE” PER SHARE SHALL BE
DETERMINED BY THE COMMITTEE AND, ON THE DATE OF REFERENCE, SHALL BE THE CLOSING
PRICE ON SUCH DATE, PROVIDED, FURTHER, THAT IF THE ACTUAL TRANSACTION INVOLVING
THE SHARES OCCURS AT A TIME WHEN THE NASDAQ NATIONAL MARKET SYSTEM (“NASDAQ”)
(OR OTHER EXCHANGE ON WHICH SHARES ARE TRADED) IS CLOSED FOR REGULAR TRADING,
THEN IT SHALL BE THE MOST RECENT CLOSING PRICE; PROVIDED, FURTHER, THAT “CLOSING
PRICE” MEANS THE CLOSING PRICE OF THE SHARES ON THE NASDAQ AS REPORTED IN ANY
NEWSPAPER OF GENERAL CIRCULATION,

 

3

--------------------------------------------------------------------------------


 


OR IN THE ABSENCE OF SUCH REPORT, AS REFLECTED ON THE RECORDS OF THE SYSTEM ON
WHICH THE SHARES ARE REPORTED OR QUOTED.


 


(U)                                 “HOLDER” SHALL MEAN, AT EACH TIME OF
REFERENCE, EACH PERSON WITH RESPECT TO WHOM AN AWARD IS IN EFFECT; PROVIDED,
FURTHER, THAT FOLLOWING THE DEATH OF A HOLDER, IT SHALL REFER TO THE PERSON WHO
SUCCEEDS TO THE RIGHTS OF SUCH HOLDER.


 


(V)                                   “INCENTIVE STOCK OPTION” SHALL MEAN AN
OPTION THAT IS AN INCENTIVE STOCK OPTION AS DEFINED IN SECTION 422 OF THE CODE.


 


(W)                                “NON-QUALIFIED STOCK OPTION” SHALL MEAN AN
OPTION THAT IS NOT AN INCENTIVE STOCK OPTION.


 


(X)                                  “OPTION” (WHEN CAPITALIZED) SHALL MEAN THE
GRANT OF THE RIGHT TO PURCHASE RESERVED SHARES THROUGH THE PAYMENT OF THE OPTION
PRICE AND TAKING THE FORM OF EITHER AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED
STOCK OPTION; EXCEPT THAT, WHERE IT SHALL BE APPROPRIATE TO IDENTIFY A SPECIFIC
TYPE OF OPTION, REFERENCE SHALL BE MADE TO THE SPECIFIC TYPE OF OPTION;
PROVIDED, FURTHER, WITHOUT LIMITATION, THAT A SINGLE OPTION MAY INCLUDE BOTH
INCENTIVE STOCK OPTION AND NON-QUALIFIED STOCK OPTION PROVISIONS.


 


(Y)                                  “OPTION PRICE” SHALL MEAN THE PRICE PER
RESERVED SHARE WHICH IS REQUIRED TO BE PAID BY THE HOLDER IN ORDER TO EXERCISE
HIS OR HER RIGHT TO ACQUIRE THE RESERVED SHARE UNDER THE TERMS OF THE OPTION.


 


(Z)                                  “PERFORMANCE AWARD” SHALL MEAN THE AWARD
WHICH IS GRANTED CONTINGENT UPON THE ATTAINMENT OF THE PERFORMANCE OBJECTIVES
DURING THE PERFORMANCE PERIOD, ALL AS DESCRIBED MORE FULLY IN SECTION 17.


 


(AA)                            “PERFORMANCE MEASURES” SHALL MEAN ONE OR MORE OF
THE FOLLOWING: (I) SHARE PRICE (II) EARNINGS PER SHARE, (III) RETURN ON AVERAGE
COMMON EQUITY, (IV) PRE-TAX INCOME, (IV) PRE-TAX OPERATING INCOME, (V) NET
REVENUE, (VI) NET INCOME, (VII) PROFITS BEFORE TAXES, (VIII) FAIR MARKET VALUE
PER SHARE, (IX) NET ASSET VALUE, (X) NET ASSET VALUE PER SHARE, (XI) OPERATING
COST REDUCTIONS, OR (XII) SUCH OTHER SIMILAR MEASURES AS THE COMMITTEE MAY
SELECT, AND PROVIDED THAT SUCH MEASURES MAY BE MADE BEFORE OR AFTER ADJUSTMENTS
AS DETERMINED BY THE COMMITTEE AT THE TIME OF THE GRANT OF THE AWARD AND
DESIGNATED IN WRITING IN THE AWARD, PROVIDED, WITHOUT LIMITATION, THAT WHILE A
PERFORMANCE STANDARD CAN INCLUDE REMAINING IN THE EMPLOY OF THE COMPANY FOR A
PERIOD OF TIME, IT SHALL NOT BE BASED ON MERELY REMAINING IN THE EMPLOY OF THE
COMPANY FOR A SPECIFIED PERIOD OF TIME.


 


(BB)                            “PERFORMANCE PERIOD” SHALL MEAN THE PERIOD
SELECTED BY THE COMMITTEE WITH RESPECT TO WHICH THE PERFORMANCE OBJECTIVES
RELATE OR A MEASURED.


 


(CC)                            “PLAN” SHALL MEAN THIS 2005 OMNIBUS STOCK AND
INCENTIVE PLAN FOR THOMAS GROUP, INC..


 


(DD)                            “PLAN YEAR” SHALL MEAN THE CALENDAR YEAR.

 

4

--------------------------------------------------------------------------------


 


(EE)                            “RESERVED SHARES” SHALL MEAN, AT EACH TIME OF
REFERENCE, THE TOTAL NUMBER OF SHARES DESCRIBED IN SECTION 3 WITH RESPECT TO
WHICH THE COMMITTEE MAY GRANT AN AWARD, ALL OF WHICH RESERVED SHARES SHALL BE
HELD IN THE COMPANY’S TREASURY OR SHALL BE MADE AVAILABLE FROM THE COMPANY’S
AUTHORIZED AND UNISSUED SHARES.


 


(FF)                                “RESTRICTION(S)” “RESTRICTED” AND SIMILAR
SHALL MEAN THE RESTRICTIONS APPLICABLE TO RESERVED SHARES SUBJECT TO AN AWARD
WHICH CONSTITUTE “A SUBSTANTIAL RISK OF FORFEITURE” OF SUCH RESERVED SHARES
WITHIN THE MEANING OF SECTION 83(A)(1) OF THE CODE.


 


(GG)                          “RESTRICTED PERIOD” SHALL MEAN THE PERIOD DURING
WHICH RESTRICTED SHARES ARE SUBJECT TO RESTRICTIONS.


 


(HH)                          “RESTRICTED SHARES” SHALL MEAN THE RESERVED SHARES
GRANTED TO AN ELIGIBLE PERSON WHICH ARE SUBJECT TO RESTRICTIONS; PROVIDED,
FURTHER, THAT THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE THAT THE
RESTRICTIONS WHICH OTHERWISE WOULD HAVE BEEN IMPOSED HAVE BEEN FULLY SATISFIED
ON THE DATE OF GRANT BY REASON OF PRIOR SERVICE AND/OR OTHER CONSIDERATIONS, AND
THUS PROVIDE THAT SUCH RESTRICTED SHARES SHALL BE FULLY VESTED ON THE DATE OF
GRANT.


 


(II)                                “RESTRICTED SHARE AWARD” SHALL MEAN THE
AWARD OF RESTRICTED SHARES.


 


(JJ)                                “RESTRICTED SHARE DISTRIBUTIONS” SHALL MEAN
ANY AMOUNTS, WHETHER SHARES, CASH OR OTHER PROPERTY (OTHER THAN REGULAR CASH
DIVIDENDS) PAID OR DISTRIBUTED BY THE COMPANY WITH RESPECT TO RESTRICTED SHARES
DURING A RESTRICTED PERIOD.


 


(KK)                        “SAR” SHALL MEAN A STOCK APPRECIATION RIGHT AS
DEFINED IN SECTION 18 HEREOF.


 


(LL)                                “SHARE(S)” SHALL MEAN A SHARE OR SHARES OF
COMMON STOCK.


 


(MM)                    “SHAREHOLDERS” SHALL MEAN PERSONS OWNING ONE OR MORE
SHARES AT THE TIME OF REFERENCE.


 


(NN)                          “SPREAD” SHALL MEAN THE DIFFERENCE BETWEEN THE
OPTION PRICE, OR THE AGREED PRICE, AS THE CASE MAY BE, OF THE SHARE(S) ON THE
DATE OF GRANT OF THE AWARD, AND THE FAIR MARKET VALUE OF SUCH SHARE(S) ON THE
LATER DATE OF REFERENCE.


 


(OO)                            “SEPARATION” SHALL MEAN THE DATE ON WHICH A
HOLDER CEASES TO HAVE AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY FOR ANY
REASON, INCLUDING DEATH OR DISABILITY; AND PROVIDED, FURTHER, WITHOUT
LIMITATION, SUCH EMPLOYMENT RELATIONSHIP WILL CEASE, IN THE CASE OF A
CONSULTANT, UPON HIS OR HER CEASING TO RENDER SERVICES TO THE COMPANY, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT A
SEPARATION WILL NOT BE CONSIDERED TO HAVE OCCURRED WHILE AN EMPLOYEE IS ON SICK
LEAVE, MILITARY LEAVE, OR ANY OTHER LEAVE OF ABSENCE APPROVED BY THE COMPANY, IF
THE PERIOD OF SUCH LEAVE DOES NOT EXCEED 90 DAYS, OR, IF LONGER, SO LONG AS THE
EMPLOYEE’S RIGHT TO REDEPLOYMENT WITH THE COMPANY IS GUARANTEED EITHER BY
STATUTE OR BY CONTRACT.


 


(PP)                            “SUBSIDIARY” SHALL MEAN, WHERE THE AWARD IS AN
INCENTIVE STOCK OPTION, A “SUBSIDIARY CORPORATION”, AS DEFINED IN SECTION 424(F)
OF THE CODE, AND WHERE THE AWARD IS NOT

 

5

--------------------------------------------------------------------------------


 


AN INCENTIVE STOCK OPTION, ANY ENTITY WHICH WOULD BE A “SUBSIDIARY CORPORATION”
AS DEFINED IN SECTION 424(F) OF THE CODE IF IT WERE A CORPORATION.


 


(QQ)                            “1933 ACT” SHALL MEAN THE SECURITIES ACT OF
1933, AS AMENDED.


 


(RR)                            “1934 ACT” SHALL MEAN THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(SS)                            “VESTED” AND SIMILAR TERMS SHALL MEAN THE NUMBER
OF OPTION SHARES WHICH HAVE BECOME NONFORFEITABLE AND THE PORTION OF AN AWARD ON
WHICH THE RESTRICTIONS HAVE LAPSED; PROVIDED, FURTHER, AND WITHOUT LIMITATION,
THAT THE LAPSE OF RESTRICTIONS BASED ON THE ATTAINMENT OF PERFORMANCE OBJECTIVES
MAY ALSO BE A VESTING EVENT TO THE EXTENT PROVIDED IN THE AWARD.


 


(TT)                                “10% PERSON” SHALL MEAN A PERSON WHO OWNS
DIRECTLY (OR INDIRECTLY THROUGH ATTRIBUTION UNDER SECTION 425(D) OF THE CODE) AT
THE DATE OF GRANT OF AN INCENTIVE STOCK OPTION, STOCK POSSESSING MORE THAN 10%
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF VOTING STOCK (AS DEFINED IN
SECTION 424 OF THE CODE) OF THE COMPANY ON THE DATE OF GRANT.


 


3.                                      AWARD OF RESERVED SHARES.


 


(A)                                  AS OF THE EFFECTIVE DATE, ONE MILLION
(1,000,000) SHARES SHALL AUTOMATICALLY, AND WITHOUT FURTHER ACTION, BECOME
RESERVED SHARES.  TO THE EXTENT ANY AWARD SHALL TERMINATE, EXPIRE OR BE
CANCELED, THE RESERVED SHARES SUBJECT TO SUCH AWARD (OR WITH RESPECT TO WHICH
THE AWARD IS MEASURED), SHALL REMAIN RESERVED SHARES.  WHERE AN AWARD IS SETTLED
ON A BASIS OTHER THAN THE ISSUANCE OF RESERVED SHARES, THE RESERVED SHARES WHICH
MEASURED THE AMOUNT OF SUCH AWARD SETTLEMENT SHALL BE CANCELED AND NO LONGER
CONSIDERED RESERVED SHARES.


 


(B)                                  NOTWITHSTANDING ANY PROVISION IN THIS PLAN
TO THE CONTRARY, IN ORDER TO INSURE THAT PERFORMANCE AWARDS ARE
PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF SECTION 162(M) OF THE CODE,
NO PERSON WHOSE COMPENSATION MAY BE SUBJECT TO THE LIMITATIONS ON DEDUCTIBILITY
UNDER SECTION 162(M) OF THE CODE SHALL BE ELIGIBLE FOR A GRANT DURING A SINGLE
CALENDAR YEAR OF AN AWARD WITH RESPECT TO, OR MEASURED BY, MORE THAN SEVEN
HUNDRED THOUSAND (700,000) RESERVED SHARES.  THE LIMITATION UNDER THIS SECTION
3(B) SHALL BE CONSTRUED SO AS TO COMPLY WITH THE REQUIREMENTS OF SECTION 162(M)
OF THE CODE.


 


4.                                      CONDITIONS FOR GRANT OF AWARDS.


 


(A)                                  WITHOUT LIMITING THE GENERALITY OF THE
PROVISIONS HEREOF WHICH DEAL SPECIFICALLY WITH EACH FORM OF AWARD, AWARDS SHALL
ONLY BE GRANTED TO SUCH ONE OR MORE ELIGIBLE PERSONS AS SHALL BE SELECTED BY THE
COMMITTEE.


 


(B)                                  IN GRANTING AWARDS, THE COMMITTEE SHALL
TAKE INTO CONSIDERATION THE CONTRIBUTION THE ELIGIBLE PERSON HAS MADE OR MAY BE
REASONABLY EXPECTED TO MAKE TO THE SUCCESS OF THE COMPANY AND SUCH OTHER FACTORS
AS THE COMMITTEE SHALL DETERMINE.  THE COMMITTEE SHALL ALSO HAVE THE AUTHORITY
TO CONSULT WITH AND RECEIVE RECOMMENDATIONS FROM OFFICERS AND OTHER PERSONNEL OF
THE COMPANY WITH REGARD TO THESE MATTERS.  THE COMMITTEE MAY FROM TIME TO TIME
IN GRANTING AWARDS UNDER THE PLAN PRESCRIBE SUCH TERMS AND CONDITIONS CONCERNING
SUCH AWARDS AS IT DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, RELATING AN
AWARD TO ACHIEVEMENT OF SPECIFIC GOALS ESTABLISHED BY THE COMMITTEE OR TO THE
CONTINUED EMPLOYMENT OF THE ELIGIBLE

 

6

--------------------------------------------------------------------------------


 


PERSON FOR A SPECIFIED PERIOD OF TIME, PROVIDED THAT SUCH TERMS AND CONDITIONS
ARE NOT INCONSISTENT WITH THE PROVISIONS OF THIS PLAN.


 


(C)                                  INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY
TO EMPLOYEES, AND ALL OTHER AWARDS MAY BE GRANTED TO ANY ELIGIBLE PERSON.


 


(D)                                  THE PLAN SHALL NOT CONFER UPON ANY HOLDER
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, OR ANY
RIGHT TO PROVIDE SERVICES TO THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
HIS OR HER RIGHT OR THE COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT AT
ANY TIME.


 


(E)                                  THE AWARDS GRANTED TO ELIGIBLE PERSONS
SHALL BE IN ADDITION TO REGULAR SALARIES, PENSION, LIFE INSURANCE OR OTHER
BENEFITS (IF ANY) RELATED TO THEIR SERVICE TO THE COMPANY, AND NOTHING HEREIN
SHALL BE DEEMED TO LIMIT THE ABILITY OF THE COMPANY TO ENTER INTO ANY OTHER
COMPENSATION ARRANGEMENTS WITH ANY ELIGIBLE PERSON.


 


(F)                                    THE COMMITTEE SHALL DETERMINE IN EACH
CASE WHETHER PERIODS OF MILITARY OR GOVERNMENT SERVICE SHALL CONSTITUTE A
CONTINUATION OF EMPLOYMENT OR SERVICE FOR THE PURPOSES OF THIS PLAN OR ANY
AWARD.


 


(G)                                 NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY, EACH AWARD WHICH IN WHOLE OR IN PART INVOLVES THE ISSUANCE OF RESERVED
SHARES MAY PROVIDE FOR THE ISSUANCE OF SUCH RESERVED SHARES FOR CONSIDERATION
CONSISTING OF CASH OR CASH EQUIVALENTS, OR SUCH OTHER CONSIDERATION AS THE
COMMITTEE MAY DETERMINE, INCLUDING (WITHOUT LIMITATION) AS COMPENSATION FOR PAST
SERVICES RENDERED.


 


5.                                      GRANT OF OPTIONS.


 


(A)                                  THE COMMITTEE MAY GRANT OPTIONS TO ELIGIBLE
PERSONS FROM TIME TO TIME, ALONE, IN ADDITION TO, OR IN TANDEM WITH, OTHER
AWARDS GRANTED UNDER THE PLAN.  AN OPTION GRANTED HEREUNDER SHALL BE EITHER AN
INCENTIVE STOCK OPTION OR A NON-QUALIFIED STOCK OPTION, AND SHALL CLEARLY STATE
WHETHER IT IS (IN WHOLE OR IN PART) AN INCENTIVE STOCK OPTION OR A NON-QUALIFIED
STOCK OPTION; PROVIDED, FURTHER, THAT FAILURE OF AN OPTION DESIGNATED AS AN
INCENTIVE STOCK OPTION TO QUALIFY AS AN INCENTIVE STOCK OPTION WILL NOT AFFECT
ITS VALIDITY, AND THE PORTION WHICH DOES NOT QUALIFY AS AN INCENTIVE STOCK
OPTION SHALL BE A NON-QUALIFIED STOCK OPTION.


 


(B)                                  IF BOTH INCENTIVE STOCK OPTIONS AND
NON-QUALIFIED STOCK OPTIONS ARE GRANTED TO A HOLDER, THE RIGHT TO EXERCISE, TO
THE FULL EXTENT THEREOF, OPTIONS OF EITHER TYPE SHALL NOT BE CONTINGENT IN WHOLE
OR IN PART UPON THE EXERCISE OF, OR FAILURE TO EXERCISE, OPTIONS OF THE OTHER
TYPE.


 


(C)                                  THE AGGREGATE FAIR MARKET VALUE (DETERMINED
AS OF THE DATE OF GRANT) OF THE RESERVED SHARES WITH RESPECT TO WHICH ANY
INCENTIVE STOCK OPTION IS EXERCISABLE FOR THE FIRST TIME BY A HOLDER DURING ANY
CALENDAR YEAR UNDER THE PLAN AND ALL SUCH PLANS OF THE COMPANY (AS DEFINED IN
SECTION 425 OF THE CODE) SHALL NOT EXCEED $100,000; PROVIDED, FURTHER, WITHOUT
LIMITATION, THAT ANY PORTION OF AN OPTION DESIGNATED AS AN INCENTIVE STOCK
OPTION WHICH EXCEEDS SUCH $100,000 LIMIT WILL, NOTWITHSTANDING SUCH DESIGNATION,
BE A VALIDLY GRANTED NON-QUALIFIED STOCK OPTION.

 

7

--------------------------------------------------------------------------------


 


(D)                                  THE COMMITTEE MAY AT ANY TIME OFFER TO BUY
OUT FOR A PAYMENT IN CASH, AN OPTION PREVIOUSLY GRANTED, BASED ON SUCH TERMS AND
CONDITIONS AS THE COMMITTEE SHALL ESTABLISH AND AS COMMUNICATED TO THE HOLDER BY
THE COMMITTEE AT THE TIME THAT SUCH OFFER IS MADE.


 


6.                                      OPTION PRICE.


 


(A)                                  THE OPTION PRICE SHALL BE ANY PRICE
DETERMINED BY THE COMMITTEE WHICH IS NOT LESS THAN ONE HUNDRED PERCENT (100%) OF
THE FAIR MARKET VALUE PER SHARE AS DETERMINED UNDER THE TERMS OF THE PLAN ON THE
DATE OF GRANT; PROVIDED, HOWEVER, THAT IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO A 10% PERSON THE OPTION PRICE SHALL NOT BE LESS THAN 110% OF THE FAIR
MARKET VALUE PER SHARE AS DETERMINED UNDER THE TERMS OF THE PLAN ON THE DATE OF
GRANT.  THE COMMITTEE SHALL DETERMINE THE FAIR MARKET VALUE PER SHARE.


 


(B)                                  UNLESS FURTHER LIMITED BY THE COMMITTEE IN
ANY OPTION, THE OPTION PRICE MAY BE PAID IN CASH, BY CERTIFIED OR CASHIER’S
CHECK, BY WIRE TRANSFER, BY MONEY ORDER, THROUGH A BROKER ASSISTED EXERCISE,
WITH SHARES (BUT WITH SHARES ONLY IF EXPRESSLY PERMITTED BY THE TERMS OF THE
OPTION), OR BY A COMBINATION OF THE ABOVE; PROVIDED, HOWEVER, THAT THE COMMITTEE
MAY ACCEPT A PERSONAL CHECK IN FULL OR PARTIAL PAYMENT.  IF THE OPTION PRICE IS
PERMITTED TO BE, AND IS, PAID IN WHOLE OR IN PART WITH SHARES, THE VALUE OF THE
SHARES SURRENDERED SHALL BE THE SHARES’ FAIR MARKET VALUE ON THE DATE DELIVERED
TO THE ADMINISTRATOR.


 


7.                                      EXERCISE OF OPTIONS.  AN OPTION SHALL BE
DEEMED EXERCISED WHEN (I) THE ADMINISTRATOR HAS RECEIVED WRITTEN NOTICE OF SUCH
EXERCISE IN ACCORDANCE WITH THE TERMS OF THE OPTION, AND (II) FULL PAYMENT OF
THE AGGREGATE OPTION PRICE PLUS REQUIRED WITHHOLDING TAX AMOUNTS, IF ANY,
DESCRIBED IN SECTION 15, OF THE RESERVED SHARES AS TO WHICH THE OPTION IS
EXERCISED HAS BEEN MADE.  SEPARATE STOCK CERTIFICATES SHALL BE ISSUED BY THE
COMPANY FOR ANY RESERVED SHARES ACQUIRED AS A RESULT OF EXERCISING AN INCENTIVE
STOCK OPTION AND A NON-QUALIFIED STOCK OPTION.


 


8.                                      VESTING OF AWARD


 


(A)                                  WITHOUT LIMITATION, EACH AWARD SHALL VEST
IN WHOLE OR IN PART, AND SHALL EXPIRE, ACCORDING TO THE TERMS OF THE AWARD.


 


(B)                                  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
ACCELERATE THE DATE ON WHICH ALL OR ANY PORTION OF AN OTHERWISE UNVESTED AWARD
SHALL VEST.


 


9.                                      TERMINATION OF OPTION PERIOD.


 


(A)                                  UNLESS THE TERMS OF AN OPTION EXPRESSLY
PROVIDE FOR A DIFFERENT DATE OF TERMINATION, THE UNEXERCISED PORTION OF AN
OPTION SHALL AUTOMATICALLY AND WITHOUT NOTICE TERMINATE AND BECOME NULL AND VOID
AT THE TIME OF THE EARLIEST TO OCCUR OF THE FOLLOWING:


 

(1)                                  ON THE 90TH DAY FOLLOWING HOLDER’S
SEPARATION FOR ANY REASON EXCEPT DEATH, DISABILITY OR FOR CAUSE; OR

 

(2)                                  IMMEDIATELY UPON SEPARATION AS A RESULT, IN
WHOLE OR IN MATERIAL PART, OF A DISCHARGE FOR CAUSE; OR

 

8

--------------------------------------------------------------------------------


 

(3)                                  ON THE ONE HUNDRED-EIGHTIETH (180TH) DAY
FOLLOWING A SEPARATION BY REASON OF DEATH OR DISABILITY;

 

(4)                                  IN THE CASE OF A 10% PERSON, ON THE FIFTH
(5TH ) ANNIVERSARY OF THE DATE OF GRANT; OR

 

(5)                                  ON THE TENTH (10TH) ANNIVERSARY OF THE DATE
OF GRANT.

 


(B)                                  NOTWITHSTANDING ANY PROVISION OF THE PLAN
TO THE CONTRARY, IN THE EVENT OF THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE
COMPANY, OR IN THE EVENT OF A PROPOSED SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE PROPOSED MERGER OF THE COMPANY WITH OR INTO
ANOTHER CORPORATION (COLLECTIVELY, THE “TRANSACTION”), UNLESS OTHERWISE
EXPRESSLY PROVIDED (BY EXPRESS REFERENCE TO THIS SECTION 9(B)) IN THE TERMS OF
AN OPTION, AFTER THE PUBLIC ANNOUNCEMENT OF THE TRANSACTION, THE COMMITTEE MAY,
IN ITS SOLE DISCRETION, DELIVER A WRITTEN NOTICE (“CANCELLATION NOTICE”) TO ANY
HOLDER OF AN OPTION, CANCELING THE UNEXERCISED VESTED PORTION (INCLUDING THE
PORTION WHICH BECOMES VESTED BY REASON OF ACCELERATION), IF ANY, OF SUCH OPTION,
EFFECTIVE ON THE DATE SPECIFIED IN THE CANCELLATION NOTICE (“CANCELLATION
DATE”).  NOTWITHSTANDING THE FORGOING, THE CANCELLATION DATE MAY NOT BE EARLIER
THAN THE LAST TO OCCUR OF (I) THE 15TH DAY FOLLOWING DELIVERY OF THE
CANCELLATION NOTICE, AND (II) THE 60TH DAY PRIOR TO THE PROPOSED DATE FOR THE
CONSUMMATION OF THE TRANSACTION (“PROPOSED DATE”).  WITHOUT LIMITATION, THE
CANCELLATION NOTICE WILL PROVIDE THAT, UNLESS THE HOLDER ELECTS IN WRITING TO
WAIVE, IN WHOLE OR IN PART, A CONDITIONAL EXERCISE, THAT THE EXERCISE OF THE
OPTION WILL BE A CONDITIONAL EXERCISE.  A “CONDITIONAL EXERCISE” SHALL MEAN THAT
IN THE EVENT THE TRANSACTION DOES NOT OCCUR WITHIN 180 DAYS OF THE PROPOSED
DATE, THE EXERCISING HOLDER SHALL BE REFUNDED ANY AMOUNTS PAID TO EXERCISE SUCH
HOLDER’S OPTION, SUCH OPTION WILL BE REISSUED, AND THE PURPORTED EXERCISE OF
SUCH OPTION SHALL BE NULL AND VOID AB INTITIO.


 


10.                               ACCELERATION.  IN THE EVENT OF A CHANGE IN
CONTROL, IN THE SOLE DISCRETION OF THE COMMITTEE, THE COMMITTEE MAY PROVIDE THAT
AN AWARD WILL BECOME FULLY OR PARTIALLY EXERCISABLE, VESTED, OR THE RESTRICTED
PERIOD SHALL TERMINATE, AS THE CASE MAY BE (HEREAFTER, IN THIS SECTION 10, SUCH
AWARD SHALL BE “ACCELERATED”), AND (II) THEREAFTER, IN THE SOLE DISCRETION OF
THE COMMITTEE, THE VALUE OF SOME OR ALL VESTED AWARDS MAY BE CASHED OUT ON THE
BASIS OF THE CHANGE IN CONTROL PRICE, AT ANY TIME DURING THE 60 DAY PERIOD
IMMEDIATELY PRECEDING ANY BONA FIDE TRANSACTION RELATED TO A CHANGE IN CONTROL;
PROVIDED, FURTHER, THAT IF A DATE PRIOR TO SUCH OCCURRENCE IS SELECTED FOR A
CASH OUT, ANY SUBSEQUENT INCREASE IN THE CHANGE IN CONTROL PRICE SHALL BE
COMPUTED WITH RESPECT TO SUCH AWARDS WHICH HAVE BEEN CASHED-OUT AND WILL BE PAID
TO EACH HOLDER ON THE DATE OF SUCH OCCURRENCE, OR AS SOON THEREAFTER AS
REASONABLY POSSIBLE.


 


11.                               ADJUSTMENT OF RESERVED SHARES.


 


(A)                                  IF AT ANY TIME WHILE THE PLAN IS IN EFFECT
OR AWARDS WITH RESPECT TO RESERVED SHARES ARE OUTSTANDING, THERE SHALL BE ANY
INCREASE OR DECREASE IN THE NUMBER OF ISSUED AND OUTSTANDING SHARES THROUGH THE
DECLARATION OF A STOCK DIVIDEND OR THROUGH ANY RECAPITALIZATION RESULTING IN A
STOCK SPLIT UP, COMBINATION OR EXCHANGE OF SHARES, THEN AND IN SUCH EVENT:


 

(I)                                     APPROPRIATE ADJUSTMENT SHALL BE MADE IN
THE MAXIMUM NUMBER OF RESERVED SHARES WHICH MAY BE GRANTED UNDER SECTION 3, AND
EQUITABLY IN THE RESERVED

 

9

--------------------------------------------------------------------------------


 

SHARES WHICH ARE THEN SUBJECT TO EACH AWARD, SO THAT THE SAME PROPORTION OF THE
COMPANY’S ISSUED AND OUTSTANDING COMMON STOCK SHALL CONTINUE TO BE SUBJECT TO
GRANT UNDER SECTION 3, AND TO SUCH AWARD, AND

 

(II)                                  IN ADDITION, AND WITHOUT LIMITATION, IN
THE CASE OF EACH AWARD (INCLUDING, WITHOUT LIMITATION, OPTIONS) WHICH REQUIRES
THE PAYMENT OF CONSIDERATION BY THE HOLDER IN ORDER TO ACQUIRE RESERVED SHARES,
AN APPROPRIATE EQUITABLE ADJUSTMENT SHALL BE MADE IN THE CONSIDERATION
(INCLUDING, WITHOUT LIMITATION THE OPTION PRICE) REQUIRED TO BE PAID TO ACQUIRE
THE EACH RESERVED SHARE, SO THAT (I) THE AGGREGATE CONSIDERATION TO ACQUIRE ALL
OF THE RESERVED SHARES SUBJECT TO THE AWARD REMAINS THE SAME AND, (II) SO FAR AS
POSSIBLE, (AND WITHOUT DISQUALIFYING AN INCENTIVE STOCK OPTION) THE RELATIVE
COST OF ACQUIRING EACH RESERVED SHARE SUBJECT TO SUCH AWARD REMAINS THE SAME;
AND

 

(III)                               IN ADDITION, SHALL MAKE APPROPRIATE
ADJUSTMENT IN THE PERFORMANCE MEASURES FOR EACH PERFORMANCE AWARD SO AS TO
REASONABLY INSURE THAT THE SAME LEVEL OF PERFORMANCE WILL RESULT IN THE SAME
VESTING AND OTHER MATERIAL RIGHTS AND BENEFITS UNDER THE PERFORMANCE AWARD.

 

All such determinations shall be made by the Board in its sole discretion.

 


(B)                                  THE COMMITTEE MAY CHANGE, OR MAY DIRECT THE
ADMINISTRATOR TO CHANGE, THE TERMS OF AWARDS OUTSTANDING UNDER THIS PLAN WHEN,
IN THE COMMITTEE’S JUDGMENT, SUCH ADJUSTMENTS BECOME APPROPRIATE BY REASON OF A
CORPORATE TRANSACTION (AS DEFINED IN TREASURY REGULATION § 1.425 1(A)(1)(II));
PROVIDED, HOWEVER, THAT IF BY REASON OF SUCH CORPORATE TRANSACTION AN INCENTIVE
STOCK OPTION IS ASSUMED OR A NEW INCENTIVE STOCK OPTION IS SUBSTITUTED
THEREFORE, THE COMMITTEE, OR AT THE DIRECTION OF THE COMMITTEE, THE
ADMINISTRATOR, MAY ONLY CHANGE THE TERMS OF SUCH INCENTIVE STOCK OPTION SUCH
THAT (I) THE EXCESS OF THE AGGREGATE FAIR MARKET VALUE OF THE RESERVED SHARES
SUBJECT TO THE SUBSTITUTED INCENTIVE STOCK OPTION IMMEDIATELY AFTER THE
SUBSTITUTION OR ASSUMPTION, OVER THE AGGREGATE OPTION PRICE OF SUCH RESERVED
SHARES AT SUCH TIME, IS NOT MORE THAN THE EXCESS OF THE AGGREGATE FAIR MARKET
VALUE OF ALL RESERVED SHARES SUBJECT TO THE INCENTIVE STOCK OPTION IMMEDIATELY
BEFORE SUCH SUBSTITUTION OR ASSUMPTION OVER THE AGGREGATE OPTION PRICE OF SUCH
RESERVED SHARES AT SUCH TIME, AND (II) THE SUBSTITUTED INCENTIVE STOCK OPTION,
OR THE ASSUMPTION OF THE ORIGINAL INCENTIVE STOCK OPTION DOES NOT GIVE THE
HOLDER ADDITIONAL BENEFITS WHICH SUCH HOLDER DID NOT HAVE UNDER THE ORIGINAL
INCENTIVE STOCK OPTION.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER PROVISIONS
HEREOF, INCLUDING, WITHOUT LIMITATION, SECTION 21, EXCEPT TO THE MINIMUM EXTENT,
IF ANY, REQUIRED BY SECTION 424(A) OF THE CODE WITH RESPECT TO INCENTIVE STOCK
OPTIONS, NO CHANGE MADE UNDER THE AUTHORITY OF THIS SECTION 11(B) IN THE TERMS
OF AN AWARD SHALL ALTER SUCH AWARD’S MATERIAL PROVISIONS IN A WAY THAT MAKES
SUCH AWARD LESS VALUABLE TO ITS HOLDER.


 


(C)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE ISSUANCE BY THE COMPANY OF SHARES OF ITS CAPITAL STOCK OF ANY CLASS,
OR SECURITIES CONVERTIBLE INTO SHARES OF CAPITAL STOCK OF ANY CLASS, EITHER IN
CONNECTION WITH DIRECT SALE FOR ADEQUATE CONSIDERATION, OR UPON THE EXERCISE OF
RIGHTS OR WARRANTS TO SUBSCRIBE THEREFORE, OR UPON CONVERSION OF SHARES OR
OBLIGATIONS OF THE COMPANY CONVERTIBLE INTO SUCH SHARES OR OTHER SECURITIES,
SHALL NOT AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT
TO, RESERVED SHARES SUBJECT TO AWARDS GRANTED UNDER

 

10

--------------------------------------------------------------------------------


 


THE PLAN; PROVIDED, FURTHER, THAT SUCH ISSUANCE SHALL REQUIRE THE COMMITTEE TO
MAKE SUCH ADJUSTMENTS AS ARE REQUIRED UNDER SECTION 11(A)(III).


 


(D)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT FOR MAKING THE ADJUSTMENTS REQUIRED UNDER SECTION 11(A)(III),
THE EXISTENCE OF OUTSTANDING AWARDS WITH RESPECT TO RESERVED SHARES GRANTED
UNDER THE PLAN SHALL NOT AFFECT IN ANY MANNER THE RIGHT OR POWER OF THE COMPANY
TO MAKE, AUTHORIZE OR CONSUMMATE (1) ANY OR ALL ADJUSTMENTS, RECAPITALIZATIONS,
REORGANIZATIONS OR OTHER CHANGES IN THE COMPANY’S CAPITAL STRUCTURE OR ITS
BUSINESS; (2) ANY MERGER OR CONSOLIDATION OF THE COMPANY; (3) ANY ISSUE BY THE
COMPANY OF DEBT SECURITIES, OR PREFERRED OR PREFERENCE STOCK WHICH WOULD RANK
ABOVE THE RESERVED SHARES SUBJECT TO OUTSTANDING AWARDS; (4) THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY; (5) ANY SALE, TRANSFER OR ASSIGNMENT OF ALL OR ANY
PART OF THE ASSETS OR BUSINESS OF THE COMPANY; OR (6) ANY OTHER CORPORATE ACT OR
PROCEEDING, WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.


 


12.                               TRANSFERABILITY OF AWARDS.  EACH AWARD WHICH
IS AN INCENTIVE STOCK OPTION SHALL NOT BE TRANSFERABLE BY THE HOLDER OTHERWISE
THAN (I) BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, OR (II) PURSUANT TO A
DOMESTIC RELATIONS ORDER AS THAT TERM IS DEFINED IN SECTION 414(P)(1)(B) OF THE
INTERNAL REVENUE CODE, PROVIDED THAT SUCH ORDER SATISFIES SECTION 414(P)(1)(A)
OF THE INTERNAL REVENUE CODE; AND IN THE CASE OF EACH OTHER AWARD, SUBJECT TO
THE SAME TRANSFER RESTRICTIONS IN (I) AND (II) EXCEPT THAT, IF EXPRESSLY
PROVIDED IN THE AWARD, IT IS TRANSFERABLE, IN WHOLE OR IN PART, WITHOUT PAYMENT
OF CONSIDERATION (I) TO MEMBERS OF THE HOLDER’S IMMEDIATE FAMILY, (II) TO TRUSTS
FOR SUCH IMMEDIATE FAMILY MEMBERS, OR (III) TO PARTNERSHIPS WHOSE ONLY PARTNERS
ARE SUCH IMMEDIATELY FAMILY MEMBERS, OR (IV) EXCEPT AS PROHIBITED BY RULE 16B-3,
TO A PERSON OR OTHER ENTITY FOR WHICH THE HOLDER IS ENTITLED TO A DEDUCTION FOR
A “CHARITABLE CONTRIBUTION” UNDER SECTION 170(A)(I) OF THE CODE (PROVIDED, IN
EACH SUCH CASE THAT NO FURTHER TRANSFER BY ANY SUCH PERMITTED TRANSFEREE(S)
SHALL BE PERMITTED); PROVIDED, FURTHER THAT, EXCEPT FOR THE RIGHT TO EXERCISE AN
AWARD WHICH IS SUBJECT TO EXERCISE, THE HOLDER RETAINS ALL OF THE RIGHTS, DUTIES
AND OBLIGATIONS UNDER THE AWARD (INCLUDING, WITHOUT LIMITATION, SATISFACTION OF
THE VESTING REQUIREMENTS AND THE PAYMENT OF WITHHOLDING.)


 


13.                               ISSUANCE OF RESERVED SHARES.  NO HOLDER SHALL
BE, OR HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, THE OWNER OF RESERVED SHARES
SUBJECT TO AN AWARD UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES SHALL
HAVE BEEN ISSUED AND DELIVERED TO SUCH HOLDER OR, WHERE VESTED SHARES ARE HELD
BY THE COMPANY TO ENSURE COMPLIANCE WITH SPECIFIC REQUIREMENTS OF AN AWARD, TO
THE EXTENT EXPRESSLY PROVIDED IN THE AWARD.  AS A CONDITION OF ANY ISSUANCE OF
SHARES, THE ADMINISTRATOR MAY OBTAIN SUCH AGREEMENTS OR UNDERTAKINGS, IF ANY, AS
THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE TO ASSURE COMPLIANCE WITH ANY
SUCH LAW OR REGULATION OR SHAREHOLDER AGREEMENT INCLUDING, BUT NOT LIMITED TO, A
REPRESENTATION, WARRANTY OR AGREEMENT TO BE BOUND BY ANY LEGENDS THAT ARE, IN
THE OPINION OF THE ADMINISTRATOR, NECESSARY OR APPROPRIATE TO COMPLY WITH THE
PROVISIONS OF ANY SECURITIES LAW DEEMED BY THE ADMINISTRATOR TO BE APPLICABLE TO
THE ISSUANCE OF THE RESERVED SHARES AND WHICH ARE ENDORSED UPON THE SHARE
CERTIFICATES.


 

Share certificates issued to the Holder receiving such Reserved Shares who is a
party to any Shareholders agreement, voting trust, or any similar agreement
shall bear the legends contained in such agreements.  Notwithstanding any
provision hereof to the contrary, no Reserved Shares shall be required to be
issued with respect to an Award unless counsel for the

 

11

--------------------------------------------------------------------------------


 

Company shall be reasonably satisfied that such issuance will be in compliance
with applicable federal or state securities laws.

 

In no event shall the Company be required to sell or issue Reserved Shares under
any Award if the sale or issuance thereof would constitute a violation of
applicable federal or state securities law or regulation or a violation of any
other law or regulation of any governmental authority or any national securities
exchange.  As a condition to any sale or issuance of Reserved Shares, the
Company may place legends on Reserved Shares, issue stop transfer orders, and
require such agreements or undertakings as the Company may deem necessary or
advisable to assure compliance with any such law or regulation.

 

Without limitation, the Company shall use its best efforts to register the
Reserved Shares with the Securities and Exchange Commission.

 


14.                               EXERCISE OF DISCRETION AND ADMINISTRATION OF
THE PLAN.


 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE
ADMINISTRATOR AND, EXCEPT FOR THE POWERS EXPRESSLY RESERVED TO THE BOARD AND THE
COMMITTEE, THE ADMINISTRATOR SHALL HAVE ALL OF THE ADMINISTRATIVE POWERS UNDER
PLAN.  NOTWITHSTANDING THE FORGOING, EXCEPT AS PROVIDED IN SECTION 13, THE
ADMINISTRATOR SHALL ONLY EXERCISE NONDISCRETIONARY AND PURELY MINISTERIAL
AUTHORITY HEREUNDER.


 


(B)                                  THE ADMINISTRATOR, FROM TIME TO TIME, MAY
ADOPT RULES AND REGULATIONS FOR CARRYING OUT THE ADMINISTRATIVE PURPOSES OF THE
PLAN.  THE DETERMINATIONS UNDER, AND THE INTERPRETATIONS OF, ANY PROVISION OF
THE PLAN OR AN AWARD BY THE COMMITTEE (OR THE ADMINISTRATOR IN THE EXERCISE OF
ITS ADMINISTRATIVE AUTHORITY) SHALL, IN ALL CASES, BE IN ITS SOLE DISCRETION,
AND SHALL BE FINAL AND CONCLUSIVE.


 


(C)                                  ANY AND ALL DETERMINATIONS AND
INTERPRETATIONS OF THE COMMITTEE (AND THE ADMINISTRATOR SOLELY IN THE EXERCISE
OF ADMINISTRATIVE AUTHORITY) SHALL BE MADE EITHER (I) BY A MAJORITY VOTE OF THE
MEMBERS AT A MEETING DULY CALLED, WITH AT LEAST 2 DAYS PRIOR NOTICE, OR (II)
WITHOUT A MEETING, BY THE WRITTEN APPROVAL OF ALL MEMBERS.

 


(D)                                  NO MEMBER OF THE COMMITTEE, OR THE
ADMINISTRATOR, SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
SUCH MEMBER OR BY ANY OTHER MEMBER OF THE COMMITTEE OR BY THE ADMINISTRATOR WITH
RESPECT TO THE PLAN, AND TO THE EXTENT OF LIABILITIES NOT OTHERWISE INSURED
UNDER A POLICY PURCHASED BY THE COMPANY, THE COMPANY DOES HEREBY INDEMNIFY AND
AGREE TO DEFEND AND SAVE HARMLESS ANY MEMBER OF THE COMMITTEE, AND THE
ADMINISTRATOR, WITH RESPECT TO ANY LIABILITIES ASSERTED OR INCURRED IN
CONNECTION WITH THE EXERCISE AND PERFORMANCE OF THEIR POWERS AND DUTIES
HEREUNDER, UNLESS SUCH LIABILITIES ARE JUDICIALLY DETERMINED TO HAVE ARISEN OUT
OF SUCH PERSON’S GROSS NEGLIGENCE, FRAUD OR BAD FAITH.  SUCH INDEMNIFICATION
SHALL INCLUDE ATTORNEY’S FEES AND ALL OTHER COSTS AND EXPENSES REASONABLY
INCURRED IN DEFENSE OF ANY ACTION ARISING FROM SUCH ACT OF COMMISSION OR
OMISSION.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE COMPANY’S ABILITY TO
INSURE ITSELF WITH RESPECT TO ITS OBLIGATIONS HEREUNDER.


 


(E)                                  IN PARTICULAR, AND WITHOUT LIMITATION,
EXCEPT FOR THE AUTHORITY GRANTED TO THE ADMINISTRATOR UNDER SECTION 13, THE
COMMITTEE SHALL HAVE THE SOLE AUTHORITY, CONSISTENT WITH THE TERMS OF THE PLAN:

 

12

--------------------------------------------------------------------------------


 

(I)                                     TO DETERMINE WHETHER AND TO WHAT EXTENT
AWARDS ARE TO BE GRANTED HEREUNDER TO ONE OR MORE ELIGIBLE PERSONS;

 

(II)                                  TO DETERMINE THE NUMBER OF RESERVED SHARES
TO BE COVERED BY EACH SUCH AWARD GRANTED HEREUNDER;

 

(III)                               TO DETERMINE THE TERMS AND CONDITIONS OF ANY
AWARD GRANTED HEREUNDER, AND TO AMEND OR WAIVE ANY SUCH TERMS AND CONDITIONS
EXCEPT TO THE EXTENT, IF ANY, EXPRESSLY PROHIBITED BY THE PLAN;

 

(IV)                              TO DETERMINE WHETHER AND UNDER WHAT
CIRCUMSTANCES AN OPTION MAY BE SETTLED IN RESTRICTED SHARES INSTEAD OF RESERVED
SHARES;

 

(V)                                 TO DETERMINE WHETHER, TO WHAT EXTENT, AND
UNDER WHAT CIRCUMSTANCES AWARDS UNDER THE PLAN ARE TO BE MADE, AND OPERATE, ON A
TANDEM BASIS VIS-A-VIS OTHER AWARDS UNDER THE PLAN; AND

 

(VI)                              TO DETERMINE (OR TO DELEGATE TO THE
ADMINISTRATOR THE AUTHORITY TO DETERMINE) WHETHER TO PERMIT PAYMENT OF TAX
WITHHOLDING REQUIREMENTS IN RESERVED SHARES.

 


(F)                                    WITHOUT LIMITATION, COMMITTEE, AND THE
ADMINISTRATOR SOLELY WITH RESPECT TO ITS MINISTERIAL DUTIES, SHALL HAVE THE
AUTHORITY TO ADOPT, ALTER, AND REPEAL ANY OR ALL OF ITS RULES, GUIDELINES, AND
PRACTICES WITH RESPECT TO THE PLAN, AND ALL QUESTIONS OF INTERPRETATION, WITH
RESPECT TO THE PLAN OR ANY AWARD SHALL BE DECIDED BY THE COMMITTEE OR, IF PURELY
MINISTERIAL, BY THE ADMINISTRATOR, AS THE CASE MAYBE, WHOSE DECISION SHALL BE
FINAL, CONCLUSIVE AND BINDING UPON THE COMPANY AND EACH OTHER AFFECTED PARTY.


 


(G)                                 WITHOUT LIMITATION, THE COMMITTEE IN ITS
SOLE DISCRETION MAY LIMIT THE MINISTERIAL AUTHORITY GRANTED HEREUNDER TO THE
ADMINISTRATOR BY NOTIFYING THE ADMINISTRATOR IN WRITING OF SUCH LIMITATION.


 


15.                               TAX WITHHOLDING.  ON OR IMMEDIATELY PRIOR TO
THE DATE ON WHICH A PAYMENT IS MADE TO A HOLDER HEREUNDER OR, IF EARLIER, THE
DATE ON WHICH AN AMOUNT IS REQUIRED TO BE INCLUDED IN THE INCOME OF THE HOLDER
AS A RESULT OF THE LAPSE OF A RESTRICTION ON AN AWARD, THE HOLDER SHALL BE
REQUIRED TO PAY TO THE COMPANY, IN CASH, OR IN SHARES (BUT IN SHARES OR RESERVED
SHARES ONLY IF EXPRESSLY PERMITTED IN THE AWARD, OR BY WRITTEN AUTHORIZATION OF
THE ADMINISTRATOR, AND THEN ONLY IN THE MINIMUM AMOUNT REQUIRED TO SATISFY THE
MINIMUM WITHHOLDING REQUIREMENTS WITH RESPECT TO SUCH AWARD), THE AMOUNT (IF
ANY) WHICH THE COMPANY REASONABLY DETERMINES TO BE NECESSARY IN ORDER FOR THE
COMPANY TO COMPLY WITH APPLICABLE FEDERAL OR STATE TAX WITHHOLDING REQUIREMENTS,
AND THE COLLECTION OF EMPLOYMENT TAXES; PROVIDED, FURTHER, WITHOUT LIMITATION,
THAT THE COMMITTEE MAY REQUIRE THAT SUCH PAYMENT BE MADE IN CASH.


 


16.                               RESTRICTED SHARE AWARDS.


 


(A)                                  THE COMMITTEE MAY GRANT AWARDS OF
RESTRICTED SHARES TO ANY ELIGIBLE PERSON, FOR NO CASH CONSIDERATION, FOR SUCH
MINIMUM CONSIDERATION AS MAY BE REQUIRED BY APPLICABLE LAW, OR FOR SUCH OTHER
CONSIDERATION AS MAY BE SPECIFIED IN THE GRANT.  THE TERMS AND CONDITIONS OF

 

13

--------------------------------------------------------------------------------


 


RESTRICTED SHARES SHALL BE SPECIFIED IN THE AWARD.  THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL DETERMINE WHAT RIGHTS, IF ANY, THE PERSON TO WHOM AN AWARD OF
RESTRICTED SHARES IS MADE SHALL HAVE IN THE RESTRICTED SHARES DURING THE
RESTRICTION PERIOD AND THE RESTRICTIONS APPLICABLE TO THE PARTICULAR AWARD,
INCLUDING WHETHER THE HOLDER OF THE RESTRICTED SHARES SHALL HAVE THE RIGHT TO
VOTE THE RESTRICTED SHARES AND THE EXTENT, IF ANY, OF HOLDER’S RIGHT TO RECEIVE
RESTRICTED SHARE DISTRIBUTIONS.  UNLESS OTHERWISE PROVIDED IN THE RESTRICTED
SHARE AWARD, UPON THE EXPIRATION OF RESTRICTIONS, THE RESTRICTED SHARES SHALL
CEASE TO BE RESTRICTED SHARES.


 


(B)                                  THE RESTRICTIONS ON RESTRICTED SHARES SHALL
LAPSE IN WHOLE, OR IN INSTALLMENTS, OVER WHATEVER RESTRICTED PERIOD SHALL BE
SELECTED BY THE COMMITTEE.


 


(C)                                  WITHOUT LIMITATIONS, THE COMMITTEE MAY
ACCELERATE THE DATE ON WHICH RESTRICTIONS LAPSE WITH RESPECT TO ANY RESTRICTED
SHARES.


 


(D)                                  DURING THE RESTRICTED PERIOD, THE
CERTIFICATES REPRESENTING THE RESTRICTED SHARES, AND ANY RESTRICTED SHARE
DISTRIBUTIONS, SHALL BE REGISTERED IN THE HOLDER’S NAME AND BEAR A RESTRICTIVE
LEGEND DISCLOSING THE RESTRICTIONS, THE EXISTENCE OF THE PLAN, AND THE EXISTENCE
OF SUCH RESTRICTED SHARE AWARD.  SUCH CERTIFICATES SHALL BE DEPOSITED BY THE
HOLDER WITH THE COMPANY, TOGETHER WITH STOCK POWERS OR OTHER INSTRUMENTS OF
ASSIGNMENT, EACH ENDORSED IN BLANK, WHICH WILL PERMIT THE TRANSFER TO THE
COMPANY OF ALL OR ANY PORTION OF THE RESTRICTED SHARES, AND ANY ASSETS
CONSTITUTING RESTRICTED SHARE DISTRIBUTIONS, WHICH SHALL BE FORFEITED IN
ACCORDANCE WITH THE TERMS OF SUCH RESTRICTED SHARE AWARD.  RESTRICTED SHARES
SHALL CONSTITUTE ISSUED AND OUTSTANDING COMMON STOCK FOR ALL CORPORATE PURPOSES
AND THE HOLDER SHALL HAVE ALL RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF
UNRESTRICTED SHARES EXCEPT THOSE THAT ARE EXPRESSLY EXCLUDED UNDER THE TERMS OF
THE RESTRICTED SHARE AWARD, AND HOLDER WILL NOT BE ENTITLED TO DELIVERY OF THE
STOCK CERTIFICATES UNTIL ALL RESTRICTIONS SHALL HAVE TERMINATED AND AFTER SUCH
PERIOD, FOR ANY ADDITIONAL PERIOD SPECIFIED IN THE AWARD, AND THE COMPANY WILL
RETAIN CUSTODY OF ALL RELATED RESTRICTED SHARE DISTRIBUTIONS (WHICH WILL BE
SUBJECT TO THE SAME RESTRICTIONS, TERMS, AND CONDITIONS AS THE RELATED
RESTRICTED SHARES) UNTIL THE CONCLUSION OF THE RESTRICTED PERIOD WITH RESPECT TO
THE RELATED RESTRICTED SHARES OR FOR SUCH ADDITIONAL PERIOD AS MAY BE PROVIDED
IN THE AWARD; AND PROVIDED, FURTHER, THAT ANY RESTRICTED SHARE DISTRIBUTIONS
SHALL NOT BEAR INTEREST OR BE SEGREGATED INTO A SEPARATE ACCOUNT BUT SHALL
REMAIN A GENERAL ASSET OF THE COMPANY, SUBJECT TO THE CLAIMS OF THE COMPANY’S
CREDITORS, UNTIL THE DATE OF THEIR DISTRIBUTION; AND PROVIDED, FINALLY, THAT ANY
MATERIAL BREACH OF ANY TERMS OF THE RESTRICTED SHARE AWARD, AS REASONABLY
DETERMINED BY THE COMMITTEE, WILL CAUSE A FORFEITURE OF BOTH RESTRICTED SHARES
AND RESTRICTED SHARE DISTRIBUTIONS.


 


17.                               PERFORMANCE AWARDS.


 


(A)                                  PERFORMANCE AWARDS DURING A PLAN YEAR MAY
BE GRANTED TO ANY ELIGIBLE PERSONS.


 


(B)                                  WITHOUT LIMITATION, THE COMMITTEE’S GRANT
OF PERFORMANCE AWARDS MAY, IN ITS SOLE DISCRETION, BE MADE IN RESERVED SHARES,
OR IN CASH, OR IN A COMBINATION OF RESERVED SHARES AND CASH, BUT THE CASH
PORTION OF EACH SUCH AWARD GRANTED TO EACH ELIGIBLE PERSON MAY NOT EXCEED
$1,000,000 IN A PLAN YEAR.


 


(C)                                  THE COMMITTEE SHALL SELECT THE PERFORMANCE
MEASURES WHICH WILL BE REQUIRED TO BE SATISFIED DURING THE PERFORMANCE PERIOD IN
ORDER TO EARN THE PERFORMANCE AWARD.  SUCH

 

14

--------------------------------------------------------------------------------


 


PERFORMANCE MEASURES, AND THE DURATION OF ANY PERFORMANCE PERIOD, MAY DIFFER
WITH RESPECT TO EACH ELIGIBLE PERSON, OR WITH RESPECT TO SEPARATE PERFORMANCE
AWARDS ISSUED TO THE SAME ELIGIBLE PERSON.  THE SELECTED PERFORMANCE MEASURES,
THE PERFORMANCE PERIOD(S), AND ANY OTHER CONDITIONS TO THE COMPANY’S OBLIGATION
TO PAY A PERFORMANCE AWARD SHALL BE SET FORTH IN EACH PERFORMANCE AWARD ON OR
BEFORE THE FIRST TO OCCUR OF (I) THE 90TH DAY OF THE SELECTED PERFORMANCE
PERIOD, (II) THE FIRST DATE ON WHICH MORE THAN 25% OF THE PERFORMANCE PERIOD HAS
ELAPSED, AND (III) THE FIRST DATE, IF ANY, ON WHICH SATISFACTION OF THE
PERFORMANCE MEASURE(S) IS NO LONGER SUBSTANTIALLY UNCERTAIN.


 


(D)                                  PERFORMANCE AWARDS MAY BE PAYABLE IN A
SINGLE PAYMENT OR IN INSTALLMENTS BUT MAY NOT BE PAID IN WHOLE OR IN PART PRIOR
TO THE DATE ON WHICH THE PERFORMANCE MEASURES ARE ATTAINED, EXCEPT THAT SUCH
PAYMENT MAY BE ACCELERATED UPON THE DEATH OR DISABILITY OF THE ELIGIBLE PERSON,
OR AS A RESULT OF A CHANGE IN CONTROL, IT BEING UNDERSTOOD THAT IF SUCH
ACCELERATION EVENTS OCCUR PRIOR TO THE ATTAINMENT OF THE PERFORMANCE MEASURES,
THE PERFORMANCE AWARD WILL NOT BE EXEMPT FROM SECTION 162(M) OF THE CODE.


 


(E)                                  THE EXTENT TO WHICH ANY APPLICABLE
PERFORMANCE OBJECTIVE HAS BEEN ACHIEVED SHALL BE CONCLUSIVELY DETERMINED BY THE
COMMITTEE, BUT MAY BE SPECIFICALLY DELEGATED TO THE ADMINISTRATOR.  WITHOUT
LIMITATION, WHERE AN ELIGIBLE PERSON HAS SATISFIED THE PERFORMANCE MEASURES WITH
RESPECT TO A PERFORMANCE AWARD, IF PERMITTED UNDER THE TERMS OF SUCH PERFORMANCE
AWARD, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY REDUCE THE MAXIMUM AMOUNT
PAYABLE UNDER SUCH PERFORMANCE AWARD.


 


18.                               STOCK APPRECIATION RIGHTS.


 


(A)                                  THE COMMITTEE SHALL HAVE AUTHORITY TO GRANT
(I) A SAR WITH RESPECT TO RESERVED SHARES, INCLUDING, WITHOUT LIMITATION,
RESERVED SHARES COVERED BY ANY OPTION (“RELATED OPTION”), OR A PERFORMANCE AWARD
(“RELATED PERFORMANCE AWARD”).  A SAR GRANTED WITH RESPECT TO A RELATED OPTION
OR RELATED PERFORMANCE AWARD MUST BE GRANTED ON THE DATE OF GRANT OF SUCH
RELATED OPTION OR RELATED PERFORMANCE AWARD.


 

(1)                                  FOR THE PURPOSES OF THIS SECTION 18, THE
FOLLOWING DEFINITIONS SHALL APPLY:

 

(I)                             THE TERM “SAR” SHALL MEAN A RIGHT GRANTED UNDER
THIS PLAN, INCLUDING, WITHOUT LIMITATION, A RIGHT GRANTED IN TANDEM WITH AN
AWARD, THAT SHALL ENTITLE THE HOLDER THEREOF TO THE NUMBER OF RESERVED SHARES
WHICH HAVE A FAIR MARKET VALUE EQUAL TO THE SAR SPREAD PAYABLE AS DESCRIBED IN
SECTION 18(D).

 

(II)                          THE TERM “SAR SPREAD” SHALL MEAN WITH RESPECT TO
EACH SAR AN AMOUNT EQUAL TO THE PRODUCT OF (1) THE EXCESS OF (A) THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF EXERCISE, OVER (B) (X) IF THE SAR IS GRANTED IN
TANDEM WITH AN OPTION, THEN THE OPTION PRICE PER RESERVED SHARE OF THE RELATED
OPTION, (Y) IF THE SAR IS GRANTED IN TANDEM WITH A PERFORMANCE AWARD, THE AGREED
PRICE UNDER THE RELATED PERFORMANCE AWARD, OR (Z) IF THE SAR IS GRANTED BY
ITSELF WITH RESPECT TO A DESIGNATED NUMBER OF RESERVED SHARES, THE AGREED PRICE
WHICH, WITHOUT LIMITATION, IS THE FAIR MARKET VALUE OF THE RESERVED SHARES ON
THE DATE OF GRANT, IN EACH CASE MULTIPLIED BY (2) THE NUMBER OF RESERVED SHARES
WITH

 

15

--------------------------------------------------------------------------------


 

RESPECT TO WHICH SUCH SAR IS BEING EXERCISED; PROVIDED, HOWEVER, WITHOUT
LIMITATION, THAT WITH RESPECT TO ANY SAR GRANTED IN TANDEM WITH AN INCENTIVE
STOCK OPTION, IN NO EVENT SHALL THE SAR SPREAD EXCEED THE AMOUNT PERMITTED TO BE
TREATED AS THE SAR SPREAD UNDER APPLICABLE TREASURY REGULATIONS OR OTHER LEGAL
AUTHORITY WITHOUT DISQUALIFYING THE OPTION AS AN INCENTIVE STOCK OPTION.

 


(B)                                  TO EXERCISE THE SAR THE HOLDER SHALL:


 

(I)                                     GIVE WRITTEN NOTICE THEREOF TO THE
COMPANY, SPECIFYING THE SAR BEING EXERCISED AND THE NUMBER OR RESERVED SHARES
WITH RESPECT TO WHICH SUCH SAR IS BEING EXERCISED, AND

 

(II)                                  IF REQUESTED BY THE COMPANY, DELIVER
WITHIN A REASONABLE TIME THE AGREEMENT EVIDENCING THE SAR BEING EXERCISED AND,
IF APPLICABLE, THE RELATED OPTION AGREEMENT, OR RELATED PERFORMANCE AWARD
AGREEMENT, TO THE SECRETARY OF THE COMPANY WHO SHALL ENDORSE OR CAUSE TO BE
ENDORSED THEREON A NOTATION OF SUCH EXERCISE AND RETURN ALL AGREEMENTS TO THE
HOLDER.

 


(C)                                  AS SOON AS PRACTICABLE AFTER THE EXERCISE
OF A SAR, THE COMPANY SHALL TRANSFER TO THE HOLDER RESERVED SHARES HAVING A FAIR
MARKET VALUE ON THE DATE THE SAR IS EXERCISED EQUAL TO EITHER THE SAR SPREAD;
PROVIDED, HOWEVER, WITHOUT LIMITING THE GENERALITY OF SECTION 15, THAT THE
COMPANY, IN ITS SOLE DISCRETION, MAY WITHHOLD FROM SUCH TRANSFERRED RESERVED
SHARES ANY AMOUNT NECESSARY TO SATISFY THE COMPANY’S MINIMUM OBLIGATION FOR
FEDERAL AND STATE WITHHOLDING TAXES WITH RESPECT TO SUCH EXERCISE.


 


(D)                                  A SAR MAY BE EXERCISED ONLY IF AND TO THE
EXTENT THAT IT IS PERMITTED UNDER THE TERMS OF THE AWARD WHICH, IN THE CASE OF A
RELATED OPTION, SHALL BE ONLY WHEN SUCH RELATED OPTION IS ELIGIBLE TO BE
EXERCISED.


 


(E)                                  UPON THE EXERCISE OR TERMINATION OF A
RELATED OPTION, OR THE PAYMENT OR TERMINATION OF A RELATED PERFORMANCE AWARD,
THE SAR WITH RESPECT TO SUCH RELATED OPTION OR RELATED PERFORMANCE AWARD
LIKEWISE SHALL TERMINATE.


 


(F)                                    A SAR SHALL BE TRANSFERABLE (I) ONLY TO
THE EXTENT, IF ANY, PROVIDED IN THE AGREEMENT EVIDENCING THE SAR, OR (II) IF
GRANTED WITH RESPECT TO A RELATED OPTION, OR RELATED PERFORMANCE AWARD, ONLY TO
THE EXTENT, IF ANY, THAT SUCH RELATED OPTION, OR RELATED PERFORMANCE AWARD, IS
TRANSFERABLE, AND UNDER THE SAME CONDITIONS.


 


(G)                                 EACH SAR SHALL BE ON SUCH TERMS AND
CONDITIONS NOT INCONSISTENT WITH THIS PLAN AS THE COMMITTEE MAY DETERMINE.


 


(H)                                 THE HOLDER SHALL HAVE NO RIGHTS AS A
STOCKHOLDER WITH RESPECT TO THE RELATED RESERVED SHARES AS A RESULT OF THE GRANT
OF A SAR.


 


(I)                                    WITH RESPECT TO A HOLDER WHO, ON THE DATE
OF A PROPOSED EXERCISE OF A SAR, IS AN OFFICER (AS THAT TERM IS USED IN RULE
16A-1 PROMULGATED UNDER THE 1934 ACT OR ANY SIMILAR RULE WHICH MAY SUBSEQUENTLY
BE IN EFFECT), SUCH PROPOSED EXERCISE MAY ONLY OCCUR AS PERMITTED BY

 

16

--------------------------------------------------------------------------------


 


RULE 16B-3, INCLUDING WITHOUT LIMITATION PARAGRAPH (E)(3)(III) (OR ANY SIMILAR
RULE WHICH MAY SUBSEQUENTLY BE IN EFFECT PROMULGATED PURSUANT TO SECTION 16(B)
OF THE 1934 ACT).


 


19.                               SECTION 83(B) ELECTION.  IF AS A RESULT OF
RECEIVING AN AWARD, A HOLDER RECEIVES RESTRICTED SHARES, THEN SUCH HOLDER MAY
ELECT UNDER SECTION 83(B) OF THE CODE TO INCLUDE IN HIS OR HER GROSS INCOME, FOR
HIS OR HER TAXABLE YEAR IN WHICH THE RESTRICTED SHARES ARE TRANSFERRED TO SUCH
HOLDER, THE EXCESS OF THE FAIR MARKET VALUE (DETERMINED WITHOUT REGARD TO ANY
RESTRICTION OTHER THAN ONE WHICH BY ITS TERMS WILL NEVER LAPSE), OF SUCH
RESTRICTED SHARES AT THE DATE OF GRANT, OVER THE AMOUNT (IF ANY) PAID FOR THE
RESTRICTED SHARES.  IF THE HOLDER MAKES THE SECTION 83(B) ELECTION DESCRIBED
ABOVE, THE HOLDER SHALL (I) MAKE SUCH ELECTION IN A MANNER THAT IS SATISFACTORY
TO THE ADMINISTRATOR, (II) PROVIDE THE ADMINISTRATOR WITH A COPY OF SUCH
ELECTION, (III) AGREE TO PROMPTLY NOTIFY THE COMPANY IF ANY INTERNAL REVENUE
SERVICE OR STATE TAX AGENT, ON AUDIT OR OTHERWISE, QUESTIONS THE VALIDITY OR
CORRECTNESS OF SUCH ELECTION OR OF THE AMOUNT OF INCOME REPORTABLE ON ACCOUNT OF
SUCH ELECTION, AND (IV) AGREE TO PAY THE WITHHOLDING AMOUNTS DESCRIBED IN
SECTION 15.


 


20.                               INTERPRETATION.


 


(A)                                  IF ANY PROVISION OF THE PLAN IS HELD
INVALID FOR ANY REASON, SUCH HOLDING SHALL NOT AFFECT THE REMAINING PROVISIONS
HEREOF, BUT INSTEAD THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
PROVISION HAD NEVER BEEN INCLUDED IN THE PLAN.


 


(B)                                  THIS PLAN SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS.


 


(C)                                  HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR CONVENIENCE ONLY AND SHALL IN NO MANNER BE CONSTRUED AS PART OF THIS PLAN.


 


(D)                                  ANY REFERENCE TO THE MASCULINE, FEMININE,
OR NEUTER GENDER SHALL BE A REFERENCE TO SUCH OTHER GENDER AS IS APPROPRIATE.


 


(E)                                  NOTHING CONTAINED IN THIS PLAN SHALL
PREVENT THE BOARD FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS,
SUBJECT TO SHAREHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED; AND SUCH
ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC
CASES.


 


21.                               AMENDMENT AND DISCONTINUATION OF THE PLAN. 
THE BOARD, OR THE COMMITTEE (SUBJECT TO THE PRIOR WRITTEN AUTHORIZATION OF THE
BOARD), MAY FROM TIME TO TIME AMEND THE PLAN OR ANY AWARD; PROVIDED, HOWEVER,
THAT (EXCEPT TO THE EXTENT PROVIDED IN SECTION 9(B)) NO SUCH AMENDMENT MAY,
WITHOUT APPROVAL BY THE SHAREHOLDERS, (A) INCREASE THE NUMBER OF RESERVED SHARES
OR CHANGE THE CLASS OF ELIGIBLE PERSONS, (B) PERMIT THE GRANTING OF AWARDS WHICH
EXPIRE BEYOND THE MAXIMUM 10-YEAR PERIOD DESCRIBED IN SECTION 9(A)(5), OR (C)
MAKE ANY CHANGE FOR WHICH APPLICABLE LAW OR REGULATORY AUTHORITY (INCLUDING THE
REGULATORY AUTHORITY OF THE NASDAQ OR ANY OTHER MARKET OR EXCHANGE ON WHICH THE
COMMON STOCK IS TRADED) WOULD REQUIRE SHAREHOLDER APPROVAL OR FOR WHICH
SHAREHOLDER APPROVAL WOULD BE REQUIRED UNDER SECTION 162(M) OF THE CODE TO
SECURE COMPLETE DEDUCTIBILITY OF ALL COMPENSATION PAID AS A RESULT OF AWARDS;
AND PROVIDED, FURTHER, THAT NO AMENDMENT OR SUSPENSION OF THE PLAN OR ANY AWARD
ISSUED HEREUNDER SHALL, EXCEPT AS SPECIFICALLY PERMITTED IN THIS PLAN OR UNDER
THE TERMS OF SUCH

 

17

--------------------------------------------------------------------------------


 


AWARD, SUBSTANTIALLY IMPAIR ANY AWARD PREVIOUSLY GRANTED TO ANY HOLDER WITHOUT
THE CONSENT OF SUCH HOLDER.


 


22.                               EFFECTIVE DATE AND TERMINATION DATE.  THE PLAN
SHALL BE EFFECTIVE AS OF ITS EFFECTIVE DATE, AND SHALL TERMINATE ON THE TENTH
ANNIVERSARY OF SUCH EFFECTIVE DATE; PROVIDED, FURTHER, WITHOUT LIMITATION, THAT
UNLESS OTHERWISE EXPRESSLY PROVIDED IN AN AWARD, THE TERMINATION OF THE PLAN
SHALL NOT TERMINATE AN AWARD WHICH IS OUTSTANDING ON SUCH DATE.

 

18

--------------------------------------------------------------------------------